Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The word “can” renders the claim indefinite because what’s following thereafter are not positively ascertained in the body of the claims.  It is recommend to delete the word “can”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 6,781,944 B1).

Regarding claim 1, Tanaka discloses an optical member driving mechanism (Figs. 1-12), comprising: 
a movable portion (Figs. 1 and 2, element 11);
a fixed portion (60), wherein the movable portion moves relative to the fixed portion (column 8, lines 1-8);
at least one light emitter (16 light emitter, column 8, lines 17-18), configured to emit light toward an object (1);
at least one light receiver (17 light receiver, column 8, lines 20-21), wherein the light receiver receives the light reflected by the object (1).

Regarding claim 5, the optical member driving mechanism as claimed in claim 1, wherein the light emitter (16) and the light receiver (17) are disposed on the movable portion (11).

Regarding claim 6, the optical member driving mechanism as claimed in claim 5, wherein the driving assembly can drive the movable portion to rotate around a first rotation axis (along the 12) relative to the fixed portion (60), and the first rotation axis passes through the light emitter and the light receiver (the first rotation axis is co-planer to light emitter and the light receiver).



Regarding claim 8, the optical member driving mechanism as claimed in claim 7, wherein the distance between the light emitter and the second rotation axis is substantially the same as the distance between the light receiver and the second rotation axis (see Fig. 4, it appears substantially the same distances).

Regarding claim 9, the optical member driving mechanism as claimed in claim 1, wherein the optical member driving mechanism comprises two light receivers (Fig. 4, two light receivers 17s), and the movable portion is disposed between the light receivers (11 is movable portion, thus meets the claimed feature).

Regarding claim 10, the optical member driving mechanism as claimed in claim 9, wherein the light emitter (Fig. 4, light emitter 16) is disposed on the movable portion (11 is movable portion, thus meets the claimed feature).

Regarding claim 11, the optical member driving mechanism as claimed in claim 9, wherein the optical member driving mechanism further comprises a reflecting member (18 column 10, lines 28-44) disposed on the movable portion (11), and the light from the light emitter is reflected by the reflecting member and is emitted toward the object (column 10, lines 28-44).

Regarding claim 12, the optical member driving mechanism as claimed in claim 11, wherein the light from the light emitter is reflected by the reflecting member (18) and moves in a direction, and the light emitter overlaps one of the light receiver as seen from the direction (when looking right-left or left-right of Fig. 4).

Regarding claim 14, the optical member driving mechanism as claimed in claim 1, wherein the optical member driving mechanism further comprises a reflecting member (18, column 10, lines 28-44) disposed on the movable portion (see Fig. 4, 18), the light from the light emitter is reflected by the reflecting member and is emitted toward the object, and the light emitter, the reflecting member, and the light receiver are arranged in a straight line in sequence (column 10, lines 23-53).

Regarding claim 15, the optical member driving mechanism as claimed in claim 1, wherein the light receiver is an image sensor (see abstract, last two lines).

Regarding claim 16, the optical member driving mechanism as claimed in claim 1, wherein the light emitter is disposed on the movable portion, and the light from the light emitter moves toward the object in a direction, wherein the driving assembly can drive the movable portion to rotate around a first rotation axis and a second rotation axis relative to the fixed portion, the first rotation axis is perpendicular to the direction and the second rotation axis, and the second rotation axis is perpendicular or parallel to the direction (see Fig. 6, there is inherently movement of 15 for both a first direction and a second direction that is perpendicular to the first direction).



Regarding claim 18, the optical member driving mechanism as claimed in claim 1, wherein the optical member driving mechanism further comprises a light path adjusting member (19 diffraction light separating device) disposed on the movable portion, and the light emitter is disposed on the light path adjusting member (see Fig. 4).

Regarding claim 19, the optical member driving mechanism as claimed in claim 1, wherein the optical member driving mechanism further comprises a light path adjusting member (19 diffraction light separating device) and a reflecting member (18, column 10, lines 8-44), the light path adjusting member is disposed on the movable portion, and the reflecting member is disposed on the light path adjusting member (see Fig. 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Tanaka discloses the claimed invention as set forth above except for wherein the optical member driving mechanism comprises two light emitters.  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to add one additional light emitter so that each receiver can have its own light emitter for the purpose of having enhanced beams.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not disclose wherein the carrier has a metal substrate, an insulation layer, and a wire layer, the insulation layer is disposed between the metal substrate and the wire layer, and the wire layer is electrically connected to the light emitter or the light receiver as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/31/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872